Citation Nr: 0312054	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-05 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran's son, M, may be recognized as a helpless 
child on the basis of permanent incapacity for self-support.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to April 
1942 and from February 1945 to September 1946.  

This appeal arises from a March 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied the claim 
to recognize the veteran's son, M, as a helpless child on the 
basis of permanent incapacity for self-support.  


FINDING OF FACT

At the time of his 18th birthday the veteran's son, M, was 
not permanently incapable of self-support.  


CONCLUSION OF LAW

The criteria for VA benefits as the helpless child of the 
veteran have not been met.  38 U.S.C.A. § 101(4)(A) (West 
2002); 38 C.F.R. § 3.356 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the appellant under the VCAA 
have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  In October 2000 the 
RO sent the appellant a letter and explained what evidence 
was necessary to support her claim.  In April 2001 the RO 
wrote the appellant and enclosed a copy of the rating 
decision which explained why her claim was denied.  The 
appellant elected to have a Decision Review Officer (DRO) 
consider her claim.  The DRO reconsidered the claim and 
issued a statement of the case to the appellant which 
included the applicable laws and regulations, listed the 
evidence which had been considered and explained why her 
claim was denied.  The appellant has been generally kept 
apprised of what she must show to prevail in her claim, what 
information and evidence she was responsible for, and what 
evidence VA must secure as is set out in detail below.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  There is no indication that there is any additional 
evidence relevant to this appeal that has not been obtained.  
In March 2003 the Board of Veterans' Appeals sent the 
appellant a letter notifying her of the passage of the VCAA 
and VA's duty to assist.  The appellant responded in April 
2003 and requested that her son be examined by VA.  In this 
instance the controlling factor is not M's current state of 
health but whether on his 18th  birthday he was capable of 
self-support.  A current VA examination would not serve to 
provide evidence as to the veteran's health or abilities as 
of his 18th birthday.  For that reason there is no duty to 
provide an examination for the appellant's son.  


Factual Background.  The appellant submitted a claim to have 
her son, M, recognized as a helpless child permanently 
incapable of self-support in August 2000.  

The certificate of birth of M indicates he was born on 
September [redacted], 1979.  

In August 1997 the appellant submitted a Request for Approval 
of School Attendance (VA Form 21-674.)  On the form she 
indicated that her son, M, began taking classes in June 1997 
and that he was enrolled in a full time high school or 
college course.  She also indicated he had attended school 
during the last term.  The appellant submitted a VA Form 21-
674 in June 1998 indicating M was a full time student and had 
attended school at the end of the last school term.  

A June 1999 record from the AMA Computer Learning Center 
indicates M started the course in May 1998, which was to end 
in March 2000.  

In June 1999 the appellant submitted another Request for 
Approval of School Attendance (VA Form 21-674.) on which it 
was noted that M was a student enrolled in a full time high 
school or college course at AMA Computer school.  

In February 2000 the appellant submitted an Improved Pension 
Eligibility Verification Report.  She listed M as being never 
married, attending school and as having attended school 
continuously since the age of 18.  His date of birth was 
listed as 9-[redacted]-79.  

A December 1999 form from the Acting Registrar of the Lyceum 
of Northern Luzon was received by the RO in April 2000.  
Their response to a request to verify school attendance for 
the school year 1999-2000 2nd semester was "No."  The Acting 
Registrar stated M had failed to enroll during that semester.  

In June 2000 the appellant submitted a Statement in Support 
of Claim to the effect that M did not enroll in the 2nd 
semester of the school year 1999-2000.  

In support of her current claim the appellant submitted a 
Medical Certificate from Dr. D.  He certified that M was 
being followed on an out-patient basis at his clinic.  He had 
treated him for psoriasis since September 1995.  He further 
certified that M was a helpless child and became permanently 
incapable of self-support because of his physical defect.  
The certification was dated July 2000.  A second medical 
certificate from Dr D stated that M was 20 years old and had 
a final diagnosis of psoriasis.  

A VA Field Study was conducted in October 2000.  The 
investigator indicated M was aware of the amount of his check 
and managed his own funds.  He was in possession of his 
normal mental faculties.  M was ambulatory and capable of 
attending to his personal needs without assistance.  M 
disclosed that he enrolled in college on June 15, 2000 for 
the first semester of the school year 2000-2001.  However he 
stopped studying in August 2000 due to an incurable ailment, 
psoriasis.  The recommendation of the VA Investigator was 
that the VA benefits be terminated.  

In November 2000 the RO received a statement from the 
appellant.  She wrote that M never attended where he was 
enrolled because he was ashamed of his sickness.  

In November 2000 another statement from Dr. D. relates to the 
present severity of the psoriasis.  

In January 2001 an Improved Pension Eligibility Verification 
Report was received.  M was listed as having stopped school, 
listed as a disabled child and listed as having left school 
in January 2000.  

The RO in a March 2001 rating decision denied the application 
to find M permanently incapacitated and incapable of self 
support.  

The RO received a statement from the Acting Registrar of the 
Lyceum Northern Luzon in May 2001.  She certified M had been 
enrolled in the first semester 1999-2000.  Before the end of 
the semester, he dropped all of his subjects because of his 
psoriasis as evidenced by his medical certificate.  

Also received was a certificate from the AMA Computer 
Learning Center which stated M was enrolled for the first 
semester 1998-1999 but did not continue his schooling due to 
physical disease.  

A certificate from the Pangasinan Colleges of Science and 
Technology indicates that M was enrolled the second semester 
of 1996-1997.  He took 9 courses and received grades of 70 in 
each class.  

A certificate from Binalonan National High School certifies M 
graduated in the school year 1995-1996, and that he had 
psoriasis the last month of 1995 prior to his graduation in 
March 1996.  

Another certificate from Dr. D was submitted in May 2001.  It 
certified that M, who was 21 years old was examined and 
diagnosed with psoriasis in November 1996.  

In February 2001 the RO sent a letter to the appellant 
informing her that VA pension benefits were terminated 
effective September 1, 2000 as of the date M stopped 
attending school.  

In January 2002 the appellant submitted a statement.  She 
asserted M had been enrolled but not been able to attend 
class due to his psoriasis at the time of his 18th birthday.  
She contends that diagnosis of psoriasis in November 1996 
demonstrates M was incapable of self support due to physical 
defect prior to his 18th birthday.  

On her substantive appeal the appellant stated that as a 
minor child of the veteran, M was receiving a pension and 
after reaching 18 years of age was awarded educational 
benefits because he was attending school.  He enrolled in 
college but unfortunately before the end of the semester in 
school had to drop out because of his psoriasis.  He was 
being treated in the last months of 1995 prior to his 
graduation from high school.  In November 1996 he was 
diagnosed with psoriasis.  

In March 2003 the appellant submitted four photographs which 
show the legs, feet, back and upper torso.  They reveal areas 
of whitish pigmentation on the arms and around the ankles and 
back.  

Laws and Regulations.  A child of a veteran may be considered 
a "child" after age 18 for purposes of VA benefits if found 
by a rating determination to have become, prior to age 18, 
permanently incapable of self-support.  38 U.S.C.A. 
§ 101(4)(A) (West 2002); 38 C.F.R. § 3.315 (2002).  

A child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not controlling.  38 C.F.R. § 3.356 (1998).  

Analysis.  The first consideration in this case is at what 
date M attained the age of 18.  38 C.F.R. § 3.209 states that 
proof of age can be established by a copy or abstract of 
public record of birth.  In this case a certified copy of M's 
birth certificate states he was born on September [redacted], 1979.  
Thus, his 18th birthday was on September [redacted], 1997.  

In Dobson v. Brown, 4 Vet. App. 445 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that an 
adjudicatory body's focus of analysis must be on the 
claimant's condition at the time of his or her 18th birthday; 
it is that condition which determines whether the claimant is 
entitled to the status of "child."  In Dobson the Court held 
that the statute required a two-part test.  The first part of 
the test requires that only evidence regarding the child's 
condition as of the child's eighteenth birthday be 
considered; then, if the child is found to have been disabled 
as of his or her eighteenth birthday, the second part of the 
two-part test requires consideration of evidence as to the 
current condition of the child.  Dobson, 4 Vet. App. at 445-
46.

The evidence in this case overwhelmingly indicates M was 
enrolled and attended school full time at the time of his 
18th birthday.  He graduated from high school in March 1996.  
During the second semester of 1996-1997 he took 9 courses 
toward a Bachelor of Science degree.  The earliest date at 
which evidence in the claims folder indicates that M enrolled 
but did not continue was during the beginning of the 1998-
1999 school year, which was after his 18th birthday in 
September 1997.  

The regulation provide that where, as in this case, the child 
had not been employed, the factors to be considered are 
whether or not the daily activities of the child in the home 
and community are equivalent to the activities of employment 
of any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  38 C.F.R. § 3.356 (b)(3).  

Attendance in high school and college on a full time basis 
would be equivalent to the activities required to follow a 
job which would provide reasonable support.  

The Board carefully reviewed the Medical Certification of Dr. 
D received in August 2000.  Dr. D stated he had treated M as 
an outpatient since 1995 in one paragraph.  The certificate 
is dated July 2000, and in the second paragraph Dr. D states 
he certifies that M is already a helpless child and 
permanently incapable of self support  because of his 
physician defect.  He never states the veteran was helpless 
and permanently incapable of self support on or before his 
18th birthday.  Dr. D clearly states he issued the 
certificate at the request of the M to use in connection with 
his claim for VA benefits.  

Even if the Board were to assume that psoriasis is of such 
severity that M is incapable of self support as of the date 
of the certificate from Dr. D, dated in July 2000, it does 
not indicate M was incapacitated prior to or on his 18th 
birthday.  Prior to his birthday Dr. D only states M was 
being followed on an outpatient basis in September 1995.  
There is nothing in the statement that states that on 
September [redacted], 1997, M was helpless and incapable of self 
support.  

The Board also has noticed that the claim for recognition of 
M as a helpless child was filed after it was clear the VA 
benefits would be terminated if M was no longer attending 
school full time.  The statements on the Improved Pension 
Eligibility Verification Report in February 2000 directly 
contradict the later statements of the appellant that M was 
not continuously enrolled and attending school since his 18th 
birthday.  For that reason the Board finds that the 
appellant's assertions that M was incapable of self support 
on his 18th birthday are not credible.  

As the Court has pointed out, the correct standard is 
permanent incapacity for self-support.  The failure to 
establish permanent incapacity for self-support prior to the 
18th birthday of the appellant's son is dispositive.  See 
Bledsoe v. Derwinski, 1 Vet. App. 32 (1990).  Inasmuch as the 
Board has found that M was capable of self-support until he 
was 18 years of age, the criteria for establishing M as a 
helpless child have not been met.  

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  






ORDER

The veteran's son is not entitled to recognition as a 
helpless child on the basis of permanent incapacity for self-
support.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

